Exhibit 10.40

PLEDGE AGREEMENT

THIS AMENDED AND RESTATED PLEDGE AGREEMENT, dated as of June 27, 2007 (as
amended, restated, supplemented or modified from time to time, the “Agreement”),
is given, made and entered into by each of the undersigned pledgors listed on
the signature pages hereto and each of the other persons and entities that
become bound hereby from time to time by joinder, assumption, or otherwise
(each, a “Pledgor” and collectively, the “Pledgors”), and Wilmington Trust
Company, a Delaware banking corporation, not in its individual capacity but
solely as collateral trustee (the “Collateral Trustee”) for the equal and
ratable benefit of the Secured Parties (as defined below) pursuant to the
Collateral Trust Agreement (as defined below).

WHEREAS, reference is made to that certain Credit Agreement, dated as of
June 30, 2004, by and among CONSOL Energy Inc. (the “Borrower”), each of the
Guarantors party thereto, the lenders party thereto, LaSalle Bank National
Association, Société Générale, New York Branch and SunTrust Bank, each in its
capacity as a co-documentation agent, and Citicorp North America, Inc. and PNC
Bank, National Association, as co-administrative agents, pursuant to which the
co-administrative agents and the lenders provided certain loans and other
financial accommodations to the Borrower and its Subsidiaries (the “Original
Credit Agreement”); and

WHEREAS, pursuant to the Original Credit Agreement and that certain Indenture,
dated March 7, 2002, among the Borrower, certain of its Subsidiaries and The
Bank of Nova Scotia Trust Company of New York, as trustee (as supplemented,
modified, amended or restated from time to time, the “Indenture”), the
Collateral Trustee has entered into that certain Collateral Trust Agreement,
dated as of June 30, 2004 (as supplemented, modified, amended or restated from
time to time, the “Original Collateral Trust Agreement”) with the Borrower,
David A. Vanaskey, as individual trustee, and the Designated Subsidiaries (as
defined therein) to accept the grant of a security interest under this Agreement
as security for the Secured Obligations (as defined below) for the equal and
ratable benefit of the Secured Parties.

WHEREAS, the obligations, liabilities and indebtedness of the Borrower and the
other loan parties thereunder under the Original Credit Agreement, the Original
Collateral Trust Agreement and under the other loan documents executed and
delivered in connection therewith are secured pursuant to a pledge agreement
given in connection with the Original Credit Agreement (the “Original Pledge
Agreement”); and

WHEREAS, the Original Credit Agreement was amended and restated in its entirety
by that certain Amended and Restated Credit Agreement dated as of April 1, 2005,
by and among the Borrower, each of the Guarantors party thereto, the lenders
party thereto, LaSalle Bank National Association, Société Générale, New York
Branch and SunTrust Bank, each in its capacity as a co-documentation agent, and
Citicorp North America, Inc. and PNC Bank, National Association, as
co-administrative agents (the “Original Amended and Restated Credit Agreement”);

WHEREAS, the Original Amended and Restated Credit Agreement has been amended and
restated in its entirety by that certain Amended and Restated Credit Agreement
of even date



--------------------------------------------------------------------------------

herewith, by and among the Borrower, each of the Guarantors party thereto, the
Lenders party thereto (the “Lenders”), LaSalle Bank National Association,
Société Générale, New York Branch and SunTrust Bank, each in its capacity as a
co-documentation agent, and Citicorp North America, Inc. and PNC Bank, National
Association, as Co-Administrative Agents (the “Co-Administrative Agents”) (as it
may hereafter be amended, restated, modified or supplemented from time to time,
the “Credit Agreement”); and

WHEREAS, the Original Collateral Trust Agreement has been amended and restated
in its entirety by that certain Amended and Restated Collateral Trust Agreement
of even date herewith, by and among the Borrower, the Collateral Trustee, David
A. Vanaskey, as individual trustee, and the Designated Subsidiaries (as defined
therein) (as it may hereafter be amended, restated, modified or supplemented
from time to time, the “Collateral Trust Agreement”); and

WHEREAS, pursuant to the Credit Agreement , the Lenders have agreed to continue
to provide certain loans and other financial accommodations to the Borrower; and

WHEREAS, pursuant to and in consideration of the Credit Agreement, certain of
the issued and outstanding capital stock, shares, securities, member interests,
partnership interests and other ownership interests of each of the Companies
shall continue to be pledged to the Collateral Trustee in accordance herewith;
and

WHEREAS, each Pledgor owns the outstanding capital stock, shares, securities,
member interests, partnership interests and other ownership interests of the
Companies as set forth on Schedule A hereto.

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

  1. Defined Terms.

(a) Except as otherwise expressly provided herein, capitalized terms used in
this Agreement shall have the respective meanings assigned to them in the Credit
Agreement. Where applicable and except as otherwise expressly provided herein,
terms used herein (whether or not capitalized) shall have the respective
meanings assigned to them in the Uniform Commercial Code as enacted in
Pennsylvania as amended from time to time (the “Code”).

(b) “Pledged Collateral” shall mean and include all of each Pledgor’s present
and future right, title and interest in and to the following: (i) all capital
stock, shares, member interests, partnership interests and other ownership
interests in the corporations, limited liability companies, partnerships or
other entities (each a “Company” and collectively the “Companies”) listed on
Schedule A attached hereto and made a part hereof (as updated pursuant to
Section 5(g) hereof); (ii) together with all dividends or distributions paid or
payable on any of the foregoing, and all books and records (whether paper,
electronic or any other medium) pertaining to the foregoing, including, without
limitation, all stock record and transfer books; and (iii) all cash and non-cash
proceeds (including, without limitation, insurance proceeds) of any of the
foregoing property, all products thereof, and all additions and accessions
thereto, substitutions therefor and

 

2



--------------------------------------------------------------------------------

replacements thereof; provided, however, that pursuant to Section 8.1.14 of the
Credit Agreement, the Pledged Collateral shall not include (I) any stock or
assets acquired in a Permitted Acquisition, (II) any ownership interest in an
Excluded Subsidiary (other than any wholly-owned Foreign Company or CNX Gas
Corporation), (III) any assets described on Schedule 8.1.14 to the Credit
Agreement, or (IV) any of the Pledged Collateral described in clauses (ii) and
(iii) related to the foregoing.

(c) “Company” and “Companies” shall mean one or more of the entities issuing any
of the Pledged Collateral which is or should be (in accordance with Section 5(g)
hereof) described on Schedule A hereto.

(d) “Debt Instruments” shall have the meaning set forth in the Collateral Trust
Agreement.

(e) “Event of Default” shall mean an Actionable Default (as defined in the
Collateral Trust Agreement).

(f) “Foreign Company” shall mean one or more of the entities issuing any of the
Pledged Collateral which is not organized under the laws of any state of the
United States of America, which is, or should be, described on Schedule A.

(g) “Secured Obligations” shall mean the Secured Debt (as defined in the
Collateral Trust Agreement).

(h) “Secured Parties” shall mean collectively, the Collateral Trustees (as
defined in the Collateral Trust Agreement), the Co-Administrative Agents, the
Paying Agent, the Lenders, The Bank of Nova Scotia Trust Company of New York or
any successor thereto, as trustee under the Indenture, and any other holders
from time to time of the Secured Obligations and “Secured Party” shall mean each
of them individually.

 

  2. Grant of Security Interests.

(a) To secure on a first priority perfected basis the payment and performance of
all Secured Obligations in full, each Pledgor hereby grants to the Collateral
Trustee a continuing first priority security interest under the Code in and
hereby pledges to Collateral Trustee, in each case for the equal and ratable
benefit of the Secured Parties, all of such Pledgor’s now existing and hereafter
acquired or arising right, title and interest in, to, and under the Pledged
Collateral whether now or hereafter existing and wherever located, subject in
all cases to Permitted Liens contemplated by clauses (vi), (x), (xii), (xiv),
(xv), (xvi) and (xviii) of the definition of Permitted Liens and inchoate Liens
that do not have priority over the Liens granted under the Loan Documents
(collectively, the “Permitted Pledged Collateral Liens”).

(b) Notwithstanding anything to the contrary contained in this Agreement, the
Pledged Collateral with respect to any one Foreign Company shall not exceed
sixty-five percent (65%) of the total combined voting power of all classes of
capital stock, shares, securities, member interests, partnership interests and
other ownership interests entitled to vote of such Foreign Company and this
Agreement shall not apply to any such stock, shares, securities,

 

3



--------------------------------------------------------------------------------

member interests, partnership interests or ownership interests which are in
excess of such sixty five percent (65%) limitation. To the extent the Collateral
Trustee receives more than sixty five percent (65%) of the total combined voting
power of all classes of capital stock, shares, securities, member interests,
partnership interests and other ownership interests entitle to vote of any
Foreign Company, the Collateral Trustee shall return such excess stock, shares,
securities, member interests, partnership interests and other ownership
interests upon the request of a Pledgor.

 

  3. Further Assurances.

Prior to or concurrently with the execution of this Agreement, and thereafter at
any time and from time to time upon reasonable request of the Collateral
Trustee, each Pledgor shall execute and deliver to the Collateral Trustee all
financing statements, continuation financing statements, assignments,
certificates and documents of title, affidavits, reports, notices, schedules of
account, letters of authority, further pledges, powers of attorney and all other
documents (collectively, the “Security Documents”) which the Collateral Trustee
may reasonably request, in form reasonably satisfactory to the Collateral
Trustee, and take such other action which the Collateral Trustee may reasonably
request, to perfect and continue perfected and to create and maintain the first
priority status of the Collateral Trustee’s security interest in the Pledged
Collateral and to fully consummate the transactions contemplated under this
Agreement, subject only to Permitted Pledged Collateral Liens. Each Pledgor
hereby irrevocably makes, constitutes and appoints the Collateral Trustee (and
any of the Collateral Trustee’s officers or employees or agents designated by
the Collateral Trustee) as such Pledgor’s true and lawful attorney with power to
sign the name of such Pledgor on all or any of the Security Documents which the
Collateral Trustee determines must be executed, filed, recorded or sent in order
to perfect or continue perfected the Collateral Trustee’s security interest in
the Pledged Collateral in any jurisdiction. Such power, being coupled with an
interest, is irrevocable until all of the Secured Obligations have been paid in
full, the Commitments have terminated and all Letters of Credit and Specified
Swap Agreements have expired.

 

  4. Representations and Warranties.

Each Pledgor hereby jointly and severally represents and warrants to the
Collateral Trustee and the Secured Parties as follows:

(a) Such Pledgor, has and will continue to have (or, in the case of
after-acquired Pledged Collateral, at the time such Pledgor acquires rights in
such Pledged Collateral, will have and will continue to have), title to its
Pledged Collateral, free and clear of all Liens other than Permitted Pledged
Collateral Liens;

(b) The capital stock shares, securities, member interests, partnership
interests and other ownership interests constituting the Pledged Collateral have
been duly authorized and validly issued to such Pledgor (as set forth on
Schedule A hereto), are fully paid and nonassessable and constitute the
following (i) the percentage listed on Schedule A of the issued and outstanding
capital stock, member interests and partnership interests of each of the
Companies which are not Foreign Companies, and (ii) the lesser of (x) sixty five
percent (65%)

 

4



--------------------------------------------------------------------------------

of the issued and outstanding capital stock, shares, securities, member
interests and partnership interests of each of the Foreign Companies or (y) all
of the issued and outstanding capital stock, member interests and partnership
interests owned by any Loan Party of each Foreign Company;

(c) The security interests in the Pledged Collateral granted hereunder are
valid, and, except to the extent permitted to be un-perfected pursuant to
Section 5(n) hereof are perfected and of first priority, subject to the Lien of
no other Person other than Permitted Pledged Collateral Liens;

(d) Other than restrictions on the sale or transfer of CNX Gas Corporation
common stock or other securities beneficially owned by any Loan Party which are
contained or entered into in connection with public or private
underwriting/placement arrangements for public or private offering of the common
stock or other securities of CNX Gas Corporation, there are no restrictions upon
the transfer of the Pledged Collateral and such Pledgor has the power and
authority and right to transfer the Pledged Collateral owned by such Pledgor
free of any encumbrances, subject to Permitted Pledged Collateral Liens, and
without obtaining the consent of any other Person;

(e) Such Pledgor has all necessary power to execute, deliver and perform this
Agreement;

(f) Such Pledgor’s exact legal name is as set forth on the signature page
hereto;

(g) The state of incorporation, formation or organization as applicable, of such
Pledgor is as set forth on Schedule A hereto;

(h) Such Pledgor’s chief executive office is as set forth on the signature page
hereto; and

(i) All rights of such Pledgor in connection with its ownership of each of the
Companies pledged by such Pledgor hereunder are either (i) evidenced and
governed solely by the stock certificates, instruments or other documents
evidencing ownership and organizational documents of each of the Companies or
(ii) uncertificated securities with respect to which such Pledgor has caused the
issuer thereof either (A) to note or register the security interest of the
Collateral Trustee in the appropriate company records or (B) to agree in an
authenticated record with such Pledgor and the Collateral Trustee that, upon the
occurrence and during the continuation of an Event of Default, such issuer will
comply with instructions with respect to such security originated by the
Collateral Trustee without further consent of such Pledgor, including without
limitation, the Collateral Trustee’s instructions with respect to the assignment
or other transfer of such securities; if such Pledgor is an issuer of such
securities, such Pledgor confirms that it has received notice of such security
interest;

(j) Other than as described on Schedule B hereto, no shareholder or other
similar agreements, other than organizational documents, are applicable to any
of the Pledged Collateral and no organizational document of any Company, except
CNX Gas Corporation, contains any restrictions on the rights of shareholders,
members or partners other than those that normally would apply to a company
organized under the laws of the jurisdiction of organization of each of the
Companies.

 

5



--------------------------------------------------------------------------------

  5. General Covenants.

Each Pledgor hereby covenants and agrees as follows:

(a) Such Pledgor shall do all reasonable acts that may be necessary and
appropriate to maintain, preserve and protect the Pledged Collateral and the
Collateral Trustee’s interest therein, subject to Permitted Pledged Collateral
Liens and restrictions on the sale or transfer of CNX Gas Corporation common
stock or other securities beneficially owned by any Loan Party which are
contained or entered into in connection with public or private
underwriting/placement agreements for public or private offering of the common
stock or other securities of CNX Gas Corporation; such Pledgor shall be
responsible for the risk of loss of, damage to, or destruction of the Pledged
Collateral owned by such Pledgor, unless such loss is the result of the gross
negligence or willful misconduct of the Collateral Trustee.

(b) [Intentionally Deleted]

(c) Such Pledgor shall, and shall cause each of the Companies to, keep separate,
accurate and complete records of the Pledged Collateral, disclosing the
Collateral Trustee’s security interest hereunder;

(d) Such Pledgor shall comply with all Laws applicable to the Pledged Collateral
unless any noncompliance would not individually or in the aggregate materially
impair the use or value of the Pledged Collateral or the Collateral Trustee’s
rights hereunder;

(e) If and to the full extent required under the terms of any contract,
agreement, document or instrument related to any of the Companies or their
respective shareholders, members, partners or other equity owners, such Pledgor
has heretofore and hereby reaffirms and ratifies its consent and approval to,
and all necessary waivers with respect to, the pledge of the Pledged Collateral
by any Pledgor under the terms of this Agreement and the exercise by the
Collateral Trustee of any and all rights and remedies contemplated hereby and
such Pledgor hereby waives any prior notice with respect to such consent and
approval.

(f) Such Pledgor shall permit the Collateral Trustee, its officers, employees
and agents at reasonable times to inspect all books and records related to the
Pledged Collateral, provided that prior to an Event of Default, the same is done
with reasonable advance notice during normal business hours and in accordance
with such Pledgor’s standard safety, visit and inspection procedures and no such
visit or inspection shall interfere with such Pledgor’s normal business
operation;

(g) Subject to Section 2(b) hereof, to the extent, following the date hereof,
such Pledgor acquires capital stock, shares, member interests, partnership
interests and other ownership interests of any of the Companies or any
Subsidiary of the Borrower acquired or formed after the date hereof, other than
Subsidiaries acquired pursuant to a Permitted Acquisition and other than
Excluded Subsidiaries (except for wholly-owned Foreign Companies or CNX Gas

 

6



--------------------------------------------------------------------------------

Corporation), or any of the rights, property or securities, shares, capital
stock, member interests, partnership interests or any other ownership interests
described in the definition of Pledged Collateral with respect to any of the
Companies or any Subsidiary of the Borrower acquired or formed after the date
hereof, other than Subsidiaries acquired pursuant to a Permitted Acquisition and
other than Excluded Subsidiaries (except for wholly-owned Foreign Companies or
CNX Gas Corporation), such ownership interests shall be subject to the terms
hereof and, upon such acquisition or formation, shall be deemed to be hereby
pledged to the Collateral Trustee; and, such Pledgor thereupon shall deliver an
updated Schedule A hereto to the Collateral Trustee;

(h) Except as permitted by the Credit Agreement, during the term of this
Agreement, such Pledgor shall not sell, assign, replace, retire, transfer or
otherwise dispose of its Pledged Collateral;

(i) Such Pledgor will not change its state of incorporation, formation or
organization, as applicable without providing fifteen (15) days prior written
notice to the Collateral Trustee;

(j) Such Pledgor will not change its name without providing fifteen (15) days
prior written notice to the Collateral Trustee;

(k) [Intentionally Deleted]

(l) All certificates or instruments representing or evidencing Pledged
Collateral shall be delivered to and held by or on behalf of the Collateral
Trustee pursuant hereto and shall be in suitable form for transfer by delivery,
or shall be accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance reasonably satisfactory to the Collateral
Trustee;

(m) With respect to any Pledged Collateral in which any Pledgor has any right,
title or interest and that constitutes an uncertificated security, such Pledgor
will cause the issuer thereof either (i) to note or register the security
interest created hereby in the appropriate company records or (ii) to agree in
an authenticated record with such Pledgor and the Collateral Trustee that upon
the occurrence and during the continuance of an Event of Default such issuer
will comply with instructions with respect to such security originated by the
Collateral Trustee without further consent of such Pledgor, including without
limitation, the Collateral Trustee’s instructions with respect to the assignment
or other transfer of such securities, such authenticated record to be in form
and substance reasonably satisfactory to the Collateral Trustee and such
Pledgor. With respect to any Pledged Collateral in which any Pledgor has any
right, title or interest and that is not an uncertificated security, upon the
request of the Collateral Trustee, such Pledgor will notify each such issuer of
such Pledged Collateral that such Pledged Collateral is subject to the security
interest granted hereunder; and

(n) Except with respect to security entitlements in any account for which the
average daily balance does not exceed $5,000,000, with respect to any Pledged
Collateral in which any Pledgor has any right, title or interest and that
constitutes a security entitlement in which the Collateral Trustee is not the
entitlement holder, such Pledgor will use its commercial good faith efforts to
cause the securities intermediary with respect to such security entitlement to
either (i)

 

7



--------------------------------------------------------------------------------

to identify in its records the Collateral Trustee as the entitlement holder of
such security entitlement against such securities intermediary or (ii) agree in
an authenticated record with such Pledgor and the Collateral Trustee that, upon
the occurrence and during the continuance of an Event of Default, such
securities intermediary will comply with entitlement orders (that is,
notifications communicated to such securities intermediary directing transfer or
redemption of the financial asset to which such Pledgor has a security
entitlement) originated by the Collateral Trustee without further consent of
such Pledgor, such authenticated record to be in substantially the form of
Exhibit A hereto or otherwise in form and substance reasonably satisfactory to
the Collateral Agent (such agreement being a “Securities Account Control
Agreement”);

 

  6. Other Rights With Respect to Pledged Collateral.

In addition to the other rights with respect to the Pledged Collateral granted
to the Collateral Trustee hereunder, at any time and from time to time, after
and during the continuation of an Event of Default, the Collateral Trustee, at
its option and at the expense of the Pledgors, may (a) transfer into its own
name, or into the name of its nominee, all or any part of the Pledged
Collateral, thereafter receiving all dividends, income or other distributions
upon the Pledged Collateral; (b) take control of and manage all or any of the
Pledged Collateral; (c) apply to the payment of any of the Secured Obligations,
whether any be due and payable or not, any moneys, including cash dividends and
income from any Pledged Collateral, now or hereafter in the hands of the
Collateral Trustee or any Secured Party, on deposit or otherwise, belonging to
any Pledgor, as the Collateral Trustee in its sole discretion shall determine;
and (d) do anything which any Pledgor is required but fails to do hereunder.

 

  7. Additional Remedies Upon Event of Default.

Upon the occurrence of any Event of Default and while such Event of Default
shall be continuing, the Collateral Trustee shall have, in addition to all
rights and remedies of a secured party under the Code or other applicable Law,
and in addition to its rights under Section 6 above and under the other Loan
Documents to which it is a party, the following rights and remedies:

(a) The Collateral Trustee may, after ten (10) days’ advance notice to a
Pledgor, sell, assign, give an option or options to purchase or otherwise
dispose of such Pledgor’s Pledged Collateral or any part thereof at public or
private sale, at any of the Collateral Trustee’s offices or elsewhere, for cash,
on credit or for future delivery, and upon such other terms as the Collateral
Trustee may deem commercially reasonable. Each Pledgor agrees that ten
(10) days’ advance notice of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Collateral Trustee shall not be obligated to make any sale of
Pledged Collateral regardless of notice of sale having been given. The
Collateral Trustee may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Pledgor recognizes that the Collateral Trustee may be compelled to resort to one
or more private sales of the Pledged Collateral to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
securities, shares, capital stock, member interests, partnership interests or
ownership interests for their own account for investment and not with a view to
the distribution or resale thereof.

 

8



--------------------------------------------------------------------------------

(b) The proceeds of any collection, sale or other disposition of the Pledged
Collateral, or any part thereof, shall be applied as set forth in the Collateral
Trust Agreement.

 

  8. Collateral Trustee’s Duties.

The powers conferred on the Collateral Trustee hereunder are solely to protect
its interest in the Pledged Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the safe custody of any Pledged Collateral
in its possession and the accounting for moneys actually received by it
hereunder, the Collateral Trustee shall have no duty as to any Pledged
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Pledged Collateral.

 

  9. Additional Pledgors.

It is anticipated that additional persons will from time to time become
Subsidiaries of the Borrower or a Guarantor, each of whom may be required to
join this Pledge Agreement to the extent required by the Credit Agreement. It is
acknowledged and agreed that new Subsidiaries of the Borrower or of a Guarantor
may become Pledgors hereunder and will be bound hereby simply by executing and
delivering to Collateral Trustee a Guarantor Joinder in the form of Exhibit
1.1(G)(1) to the Credit Agreement. In addition, a new Schedule A hereto shall be
provided to Collateral Trustee showing the pledge of the ownership interest in
such new Subsidiary and any ownership interests that such new Subsidiary owns in
any other Person.

 

  10. No Waiver; Cumulative Remedies.

No failure to exercise, and no delay in exercising, on the part of the
Collateral Trustee, any right, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any further exercise thereof or the exercise of any
other right, power or privilege. The remedies herein provided are cumulative and
not exclusive of any remedies provided under the Debt Instruments or by Law.
Each Pledgor waives any right to require the Collateral Trustee to proceed
against any other Person or to exhaust any of the Pledged Collateral or other
security for the Secured Obligations or to pursue any remedy in the Collateral
Trustee’s power.

 

  11. No Discharge Until Payment of the Secured Obligations.

The pledge, security interests, and other Liens and the obligations of each
Pledgor hereunder shall not be discharged or impaired or otherwise diminished by
any failure, default, omission, or delay, willful or otherwise, by Collateral
Trustee, or any other obligor on any of the Secured Obligations, or by any other
act or thing or omission or delay to do any other act or thing which may or
might in any manner or to any extent vary the risk of such Pledgor or which
would otherwise operate as a discharge of such Pledgor as a matter of law or
equity except for, and to the extent of, payment and performance of the Secured
Obligations. Without limiting the generality of the foregoing, each Pledgor
hereby consents to, and the pledge, security interests,

 

9



--------------------------------------------------------------------------------

and other Liens given by such Pledgor hereunder shall not be diminished,
terminated, or otherwise similarly affected by any of the following at any time
and from time to time:

(a) Any lack of genuineness, legality, validity, enforceability, or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Debt
Instrument or any of the Secured Obligations and regardless of any law,
regulation, or order now or hereafter in effect in any jurisdiction affecting
any of the Secured Obligations, any of the terms of the Debt Instruments, or any
rights of the Collateral Trustee or any other Person with respect thereto;

(b) Any increase, decrease, or change in the amount, nature, type or purpose of
any of the Secured Obligations (whether or not contemplated by the Debt
Instruments as presently constituted); any change in the time, manner, method,
or place of payment or performance of, or in any other term of, any of the
Secured Obligations; any execution or delivery of any additional Debt
Instruments, or documents evidencing or related to the Secured Obligations; or
any amendment, modification or supplement to, or refinancing or refunding of,
any Debt Instrument or any of the Secured Obligations;

(c) Any failure to assert any breach of or default under any Debt Instrument or
any of the Secured Obligations; any extensions of credit in excess of the amount
committed under or contemplated by any Debt Instrument, or in circumstances in
which any condition to such extensions of credit has not been satisfied; any
other exercise or non-exercise, or any other failure, omission, breach, default,
delay, or wrongful action in connection with any exercise or non-exercise, of
any right or remedy against such Pledgor or any other Person under or in
connection with any Debt Instrument or any of the Secured Obligations; any
refusal of payment or performance of any of the Secured Obligations, whether or
not with any reservation of rights against any Pledgor; or any application of
collections (including collections resulting from realization upon any direct or
indirect security for the Secured Obligations) to other obligations, if any, not
entitled to the benefits of this Agreement, in preference to Secured Obligations
or, if any collections are applied to Secured Obligations, any application to
particular Secured Obligations;

(d) Any taking, exchange, amendment, modification, supplement, termination,
subordination, release, loss, or impairment of, or any failure to protect,
perfect, or preserve the value of, or any enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or any failure,
omission, breach, default, delay, or wrongful action by the Collateral Trustee
or any other Person in connection with the enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or, any other action
or inaction by Collateral Trustee or any other Person in respect of, any direct
or indirect security for any of the Secured Obligations (including the Pledged
Collateral). As used in this Agreement, “direct or indirect security” for the
Secured Obligations, and similar phrases, includes any collateral security,
guaranty, suretyship, letter of credit, capital maintenance agreement, put
option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Secured Obligations, made by or on behalf of any Person;

 

10



--------------------------------------------------------------------------------

(e) Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, any Pledgor or the Borrower or any
other Person; any bankruptcy, insolvency, reorganization or similar proceeding
with respect to any Pledgor or the Borrower or any other Person; or any action
taken or election (including any election under Section 1111(b)(2) of the United
States Bankruptcy Code or any comparable law of any jurisdiction) made by the
Collateral Trustee or any Pledgor or the Borrower or by any other Person in
connection with any such proceeding;

(f) Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by any Pledgor or the Borrower or any other Person with respect
to any Debt Instrument or any of the Secured Obligations, other than, and to the
extent of, payment and performance of the Secured Obligations; or any discharge
by operation of law or release of any Pledgor or the Borrower or any other
Person from the performance or observance of any Debt Instrument or any of the
Secured Obligations; and

(g) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of a guarantor or a surety,
including any Pledgor, excepting only full, strict, and indefeasible payment and
performance of the Secured Obligations in full.

 

  12. [Intentionally Deleted]

 

  13. Waivers.

Each Pledgor hereby waives any and all defenses which any Pledgor may now or
hereafter have based on principles of suretyship, impairment of collateral, or
the like, other than, and to the extent of, the defense of prior payment of the
Secured Obligations, and each Pledgor hereby waives any defense to or limitation
on its obligations under this Agreement arising out of or based on any event or
circumstance referred to in Section 11 hereof, other than, and to the extent of,
the defense of prior payment of the Secured Obligations. Without limiting the
generality of the foregoing and to the fullest extent permitted by applicable
law, each Pledgor hereby further waives each of the following:

(a) Except as may be expressly provided in the Credit Agreement or other Debt
Instruments, all notices, disclosures and demands of any nature which otherwise
might be required from time to time to preserve intact any rights against such
Pledgor, including the following: any notice of any event or circumstance
described in the immediately preceding section hereof; any notice required by
any law, regulation or order now or hereafter in effect in any jurisdiction; any
notice of nonpayment, nonperformance, dishonor, or protest under any Debt
Instrument or any of the Secured Obligations; any notice of the incurrence of
any Secured Obligations; any notice of any default or any failure on the part of
such Pledgor or the Borrower or any other Person to comply with any Debt
Instrument or any of the Secured Obligations or any requirement pertaining to
any direct or indirect security for any of the Secured Obligations; and any
notice or other information pertaining to the business, operations, condition
(financial or otherwise), or prospects of the Borrower or any other Person;

 

11



--------------------------------------------------------------------------------

(b) Any right to any marshalling of assets, to the filing of any claim against
such Pledgor or the Borrower or any other Person in the event of any bankruptcy,
insolvency, reorganization, or similar proceeding, or to the exercise against
such Pledgor or the Borrower, or any other Person of any other right or remedy
under or in connection with any Debt Instrument or any of the Secured
Obligations or any direct or indirect security for any of the Secured
Obligations; any requirement of promptness or diligence on the part of the
Collateral Trustee or any other Person; any requirement to exhaust any remedies
under or in connection with, or to mitigate the damages resulting from default
under, any Debt Instrument or any of the Secured Obligations or any direct or
indirect security for any of the Secured Obligations; any benefit of any statute
of limitations; and any requirement of acceptance of this Agreement or any other
Debt Instrument, and any requirement that any Pledgor receive notice of any such
acceptance; and

(c) Any defense or other right arising by reason of any Law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including
anti-deficiency laws, “one action” laws, or the like), or by reason of any
election of remedies or other action or inaction by the Collateral Trustee
(including commencement or completion of any judicial proceeding or nonjudicial
sale or other action in respect of collateral security for any of the Secured
Obligations), which results in denial or impairment of the right of the
Collateral Trustee to seek a deficiency against the Borrower or any other Person
or which otherwise discharges or impairs any of the Secured Obligations.

 

  14. Assignment.

(a) This Agreement shall be binding upon and inure to the benefit of the
Collateral Trustee, the Secured Parties and their respective successors and
assigns, and each Pledgor and each of its respective successors and assigns,
except that no Pledgor may assign or transfer such Pledgor’s obligations
hereunder or any interest herein other than assignments and transfers permitted
by the Credit Agreement.

(b) The Collateral Trustee may resign and a successor Collateral Trustee may be
appointed in the manner provided in the Collateral Trust Agreement. Upon the
acceptance of any appointment as a collateral trustee by a successor collateral
trustee, that successor collateral trustee shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
collateral trustee, as secured party under this Agreement and the retiring
collateral trustee shall thereupon be discharged from its duties and obligations
under this Agreement. After any retiring collateral trustee’s resignation, the
provisions of this Agreement shall inure to its benefit as to any actions taken
or omitted to be taken by it under this Agreement while it was Collateral
Trustee.

 

  15. Severability.

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such

 

12



--------------------------------------------------------------------------------

provision shall, as to such jurisdiction, be ineffective to the extent of such
invalidity or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

 

  16. Governing Law.

This Agreement shall be deemed to be a contract under the laws of the
Commonwealth of Pennsylvania and for all purposes shall be governed by and
construed in accordance with the laws of said Commonwealth without regard to its
conflict of laws principles, except to the extent that the validity or
perfection of the Lien and the security interest hereunder, or remedies
hereunder, in respect of any particular Pledged Collateral are governed by the
laws of a jurisdiction other than the Commonwealth of Pennsylvania.

 

  17. Notices.

All notices, requests, demands, directions and other communications
(collectively, “notices”) given to or made upon any party hereto under the
provisions of this Agreement shall be as set forth in Section 11.6 [Notices] of
the Credit Agreement in the case of the Pledgors and as set forth in Section 7.2
of the Collateral Trust Agreement in the case of the Collateral Trustee.

 

  18. Specific Performance.

Each Pledgor acknowledges and agrees that, in addition to the other rights of
the Collateral Trustee hereunder and under the other Loan Documents to which it
is a party, because the Collateral Trustee’s remedies at law for failure of such
Pledgor to comply with the provisions hereof relating to the Collateral
Trustee’s rights (i) to inspect the books and records related to the Pledged
Collateral, (ii) to receive the various notifications such Pledgor is required
to deliver hereunder, (iii) to obtain copies of agreements and documents as
provided herein with respect to the Pledged Collateral, (iv) to enforce the
provisions hereof pursuant to which the such Pledgor has appointed the
Collateral Trustee its attorney-in-fact, and (v) to enforce the Collateral
Trustee’s remedies hereunder, would be inadequate and that any such failure
would not be adequately compensable in damages, such Pledgor agrees that each
such provision hereof may be specifically enforced.

 

  19. Voting Rights in Respect of the Pledged Collateral.

So long as no Event of Default shall occur and be continuing, each Pledgor may
exercise any and all voting and other consensual rights pertaining to the
Pledged Collateral or any part thereof for any purpose not inconsistent with the
terms of this Agreement or the other Debt Instruments. The Pledgors shall not
vote (i) to enable, or take any other action to permit, any of the Companies to
issue any stock, capital stock, shares, member interests, partnership interests,
other equity securities or other ownership interests of any nature of any such
Company, other than stock options, stock appreciation rights, restricted stock,
restricted stock units, other stock-based awards as well as performance awards
of CNX Gas Corporation that may be made from time to time to directors,
employees, and consultants of CNX Gas Corporation and its affiliates (including
the Loan Parties) and overallotment options granted to underwriters or placement

 

13



--------------------------------------------------------------------------------

agents for additional shares of common stock or other securities of CNX Gas
Corporation granted in connection with public or private offerings of its common
stock or other securities or (ii) to enter into any agreement or undertaking
restricting the right or ability of the Pledgor or the Collateral Trustee to
sell, assign or transfer any of the Pledged Collateral, other than restrictions
on the sale or transfer of CNX Gas Corporation common stock or other securities
beneficially owned by any Loan Party which are contained or entered into in
connection with public or private underwriting/placement agreements for public
or private offering of the common stock or other securities of CNX Gas
Corporation.

 

  20. Consent to Jurisdiction.

EACH PLEDGOR, EACH COMPANY AND THE COLLATERAL TRUSTEE HEREBY IRREVOCABLY
CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF THE COURT OF COMMON PLEAS OF
ALLEGHENY COUNTY AND THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT
OF PENNSYLVANIA AND THE DELAWARE STATE AND UNITED STATES DISTRICT COURTS LOCATED
IN WILMINGTON, DELAWARE, AND WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON
IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY CERTIFIED OR
REGISTERED MAIL DIRECTED TO SUCH PLEDGOR, SUCH COMPANY OR THE COLLATERAL TRUSTEE
AT THE ADDRESSES PROVIDED FOR IN SECTION 17 HEREOF AND SERVICE SO MADE SHALL BE
DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT THEREOF. EACH PLEDGOR, EACH COMPANY
AND THE COLLATERAL TRUSTEE WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY
ACTION INSTITUTED AGAINST IT AS PROVIDED HEREIN AND AGREES NOT TO ASSERT ANY
DEFENSE BASED ON LACK OF JURISDICTION OR VENUE.

 

  21. Waiver of Jury Trial.

EACH PLEDGOR, EACH COMPANY AND THE COLLATERAL TRUSTEE HEREBY WAIVES TRIAL BY
JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE PLEDGED COLLATERAL TO THE FULL EXTENT
PERMITTED BY LAW.

 

  22. Entire Agreement; Amendments.

This Agreement supersedes all prior understandings and agreements, whether
written or oral, between the parties hereto and thereto relating to the
transactions provided for herein.

 

  23. Counterparts; Telecopy Signatures.

This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument. Delivery of an executed

 

14



--------------------------------------------------------------------------------

signature page by telecopy or electronic signature delivery system (in either
case in a form acceptable to the Collateral Trustee) shall be effective as
delivery of a manually executed signature page to this Agreement.

 

  24. Construction.

The rules of construction contained in Section 1.2 of the Credit Agreement apply
to this Agreement.

 

  25. Termination.

This Agreement shall terminate upon the satisfaction of the conditions set forth
in, and in accordance with the provisions of, Section 6 of the Collateral Trust
Agreement. All or any portion of the Pledged Collateral shall be released upon
the satisfaction of the conditions set forth in, and in accordance with the
provisions of, Section 6 of the Collateral Trust Agreement.

 

  26. No Conflict.

The parties agree that in the event of any conflict between the provisions of
this Agreement and the provisions of the Collateral Trust Agreement, the
provisions of the Collateral Trust Agreement shall control. Notwithstanding any
provision in this Agreement to the contrary, the parties and signatories hereto
acknowledge and agree that any and all rights, powers, privileges, duties,
responsibilities, liabilities and/or obligations (including but not limited to
the right to grant or withhold consent and the right to act or refrain from
acting), whether discretionary or mandatory, are and shall be exercised by the
Collateral Trustee solely in accordance with the terms and conditions of the
Collateral Trust Agreement, at the direction of the Credit Facility Agent (as
defined in the Collateral Trust Agreement) or other entity specified in the
Collateral Trust Agreement as having the right to give direction to the
Collateral Trustee, and subject further to the rights of the Collateral Trustee
to require officers’ certificate(s), opinion(s) and advice from counsel,
accountants, appraisers and other third parties, advancement of expenses and/or
assurances of indemnity satisfactory to the Collateral Trustee.

 

  27. Amendment and Restatement; No Novation.

The Original Pledge Agreement is hereby amended and restated in its entirety,
and this Agreement is not intended to constitute and does not constitute an
interruption, suspension of continuity, satisfaction, discharge of prior duties,
novation or termination of the liens, security interests, indebtedness, loans,
liabilities, expenses or obligations under the Original Credit Agreement, the
Original Collateral Trust Agreement or the Original Pledge Agreement. Each
Pledgor acknowledges and agrees that the Original Pledge Agreement has continued
to secure the indebtedness, loans, liabilities, expenses, and obligations under
the Original Credit Agreement, as amended and restated by the Original Amended
and Restated Credit Agreement, as amended and restated by the Credit Agreement,
and the Original Collateral Trust Agreement, as amended and restated by the
Collateral Trust Agreement, since the date of execution of the Original Pledge
Agreement, and that this Agreement is entitled to all rights and benefits
originally pertaining to the Original Pledge Agreement.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

15



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED PLEDGE AGREEMENT]

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to be duly executed as of the date first above written.

 

PLEDGORS CONSOL ENERGY INC. By:    

Name:   John M. Reilly Title:   Vice President and Treasurer

Address:   1800 Washington Road   Pittsburgh, Pennsylvania 15241

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED PLEDGE AGREEMENT]

 

PLEDGORS: CNX MARINE TERMINALS INC. CONSOL OF CANADA INC. CONSOL OF CENTRAL
PENNSYLVANIA LLC CONSOL OF KENTUCKY INC. CONSOL OF OHIO LLC CONSOL OF WYOMING
LLC CONSOL PENNSYLVANIA COAL COMPANY LLC J.A.R. BARGE LINES, LLC LEATHERWOOD,
INC. MON RIVER TOWING, INC. ROCHESTER & PITTSBURGH COAL COMPANY WOLFPEN KNOB
DEVELOPMENT COMPANY By:     John M. Reilly, Treasurer of each Pledgor listed
above on behalf of each such Pledgor Address as to each Pledgor: 1800 Washington
Road Pittsburgh, Pennsylvania 15241



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED PLEDGE AGREEMENT]

 

PLEDGORS: CENTRAL OHIO COAL COMPANY CONSOLIDATION COAL COMPANY EIGHTY-FOUR
MINING COMPANY HELVETIA COAL COMPANY ISLAND CREEK COAL COMPANY KEYSTONE COAL
MINING CORPORATION LAUREL RUN MINING COMPANY McELROY COAL COMPANY SOUTHERN OHIO
COAL COMPANY TWIN RIVERS TOWING COMPANY WINDSOR COAL COMPANY By:     Daniel S.
Cangilla, Treasurer of each Pledgor listed above on behalf of each such Pledgor
Address as to each Pledgor: 1800 Washington Road Pittsburgh, Pennsylvania 15241



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED PLEDGE AGREEMENT]

 

PLEDGORS: CONSOL FINANCIAL INC. By:    

Name:   Christopher C. Jones Title:   Treasurer and Assistant Secretary

CNX LAND RESOURCES INC. MTB INC. TERRA FIRMA COMPANY By:    

Name:   Robert P. King Title:   President of each Pledgor listed above on behalf
of each such entity

 

 

CONSOL ENERGY SALES COMPANY By:    

Name:   Robert F. Pusateri Title:   President and CEO

 

 

RESERVE COAL PROPERTIES COMPANY By:    

Name:   Dennis R. McCracken Title:   Vice President   Address as to each
Pledgor: 1800 Washington Road Pittsburgh, Pennsylvania 15241



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED PLEDGE AGREEMENT]

 

PLEDGORS: CONSOL DOCKS INC. By:    

Name:   James C. Grech Title:   President

CONRHEIN COAL COMPANY By:   CONSOLIDATION COAL COMPANY, a   general partner By:
   

Name:   Daniel S. Cangilla Title:   Treasurer

CONSOL OF WV LLC By:    

Name:   Guy J. Dreskler Title:   Manager   Address as to each Pledgor: 1800
Washington Road Pittsburgh, Pennsylvania 15241



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED PLEDGE AGREEMENT]

 

WILMINGTON TRUST COMPANY, as Collateral Trustee By:     Name:     Title:    

Address:   Wilmington Trust Company, as Collateral Trustee Rodney Square North
1100 North Market Street Wilmington, DE 19890 Attn: Corporate Trust
Administration Telephone: (302) 636-6043 Facsimile: (302) 636-4143



--------------------------------------------------------------------------------

SCHEDULE A

TO

PLEDGE AGREEMENT

Description of Pledged Collateral

 

A. CORPORATIONS

 

SUBSIDIARY PLEDGED

  

PLEDGOR & PLEDGOR’S

JURISDICTION OF

FORMATION

   PLEDGED
SHARES    TYPE AND
AMOUNT OF
OWNERSHIP
PLEDGED

Central Ohio Coal Company

   CONSOLIDATION COAL COMPANY
(Delaware)    75,000    100%

CNX Gas Corporation

   CONSOLIDATION COAL COMPANY
(Delaware)    122,896,667    Approx.80%

CNX Land Resources Inc.

   CONSOL Energy Inc
(Delaware)    1,000    100%

CNX Marine Terminals Inc.

  

CONSOL Energy Sales Company

(Delaware)

   1,000    100%

Consol Docks Inc.

   CONSOL Energy Sales Company
(Delaware)    1,000    100%

CONSOL Energy Sales Company

   CONSOL Energy Inc.
(Delaware)    1,000    100%

CONSOL Financial Inc.

   CONSOL Energy Inc.
(Delaware)    1,000    100%

CONSOL Godefroid Europe S. A.

  

CONSOL Energy Sales Company

(Delaware)

   73,450    65%

CONSOLIDATION COAL COMPANY

   CONSOL Energy Inc.
(Delaware)    75,000    100%

CONSOL of Canada Inc.

   CONSOL Energy Inc.
(Delaware)    7,000    100%

CONSOL of Kentucky Inc.

   CONSOL Energy Inc.
(Delaware)    500    100%

Cargo Dockers Limited.

  

CONSOL Energy Sales Company

(Delaware)

   72    65%

Eighty-Four Mining Company

   Consol Financial Inc.
(Delaware)    10    100%

Helvetia Coal Company

  

Rochester & Pittsburgh Coal

Company (Pennsylvania)

   500    100%

ISLAND CREEK COAL COMPANY

  

CONSOLIDATION COAL

COMPANY (Delaware)

   100    100%



--------------------------------------------------------------------------------

SUBSIDIARY PLEDGED

  

PLEDGOR & PLEDGOR’S

JURISDICTION OF

FORMATION

   PLEDGED
SHARES    TYPE AND
AMOUNT OF
OWNERSHIP
PLEDGED

Keystone Coal Mining Corporation

   Rochester & Pittsburgh Coal Company (Pennsylvania)    100    100%

Laurel Run Mining Company

   ISLAND CREEK COAL COMPANY (Delaware)    1,000    100%

Leatherwood, Inc.

   Rochester & Pittsburgh Coal Company (Pennsylvania)    100    100%

McELROY COAL COMPANY

   CONSOLIDATION COAL COMPANY (Delaware)    1,000    100%

Mon River Towing, Inc.

  

CONSOL Energy Sales Company

(Delaware)

   1,000    100%

MTB Inc.

   CONSOL Energy Inc. (Delaware)    1,000    100%

RESERVE COAL PROPERTIES COMPANY

   CONSOL Energy Inc.
(Delaware)    1,000    100%

Rochester & Pittsburgh Coal Company

   CONSOLIDATION COAL COMPANY (Delaware)    1,000    100%

SOUTHERN OHIO COAL COMPANY

   CONSOLIDATION COAL COMPANY (Delaware)    5,000    100%

Terra Firma Company

   CNX Land Resources Inc. (Delaware)    1    100%

TWIN RIVERS TOWING COMPANY

   CONSOL Energy Sales Company
(Delaware)    1,000    100%

Windsor Coal Company

   CONSOLIDATION COAL COMPANY (Delaware)    4,064    100%

WOLFPEN KNOB DEVELOPMENT COMPANY

   CONSOL Energy Inc.
(Delaware)    1,000    100%

 

B. LIMITED LIABILITY COMPANIES

 

SUBSIDIARY PLEDGED

  

PLEDGOR & PLEDGOR’S

JURISDICTION OF FORMATION

  

TYPE AND AMOUNT OF

OWNERSHIP PLEDGED

CONSOL of Central Pennsylvania LLC

   CONSOL Energy Inc. (Delaware)    100% of Pledgor’s Membership Interest

CONSOL of Ohio LLC

   CONSOL Energy Inc. (Delaware)    100% of Pledgor’s Membership Interest

CONSOL of WV LLC

   CONSOL Energy Inc. (Delaware)    100% of Pledgor’s Membership Interest

CONSOL of Wyoming LLC

   CONSOL Energy Inc. (Delaware)    100% of Pledgor’s Membership Interest



--------------------------------------------------------------------------------

SUBSIDIARY PLEDGED

  

PLEDGOR & PLEDGOR’S

JURISDICTION OF FORMATION

  

TYPE AND AMOUNT OF

OWNERSHIP PLEDGED

Consol Pennsylvania Coal Company LLC

   CONSOL Energy Inc. (Delaware)    100% of Pledgor’s Membership Interest

J.A.R. Barge Lines, LLC

  

CONSOL Energy Sales Company

(Delaware)

   100% of Pledgor’s Membership Interest

 

C. PARTNERSHIPS

 

SUBSIDIARY PLEDGED

  

PLEDGOR & PLEDGOR’S

JURISDICTION OF FORMATION

  

TYPE AND AMOUNT OF

OWNERSHIP PLEDGED

Conrhein Coal Company

  

CONSOLIDATION COAL COMPANY (Delaware)

MTB Inc. (Delaware)

  

100% of Pledgor’s Partnership Interest

100% of Pledgor’s Partnership Interest



--------------------------------------------------------------------------------

SCHEDULE B

TO

PLEDGE AGREEMENT

Description of Shareholder Restrictions

None



--------------------------------------------------------------------------------

EXHIBIT A

TO

PLEDGE AGREEMENT

Form of Securities Account Control Agreement

SECURITIES ACCOUNT CONTROL AGREEMENT (this “Agreement”) dated as of
                        ,             , among (i)                     , a
            (the “Grantor”), (ii) Wilmington Trust Company, a Delaware banking
corporation, not in its individual capacity, but solely as Collateral Trustee
under that certain Amended and Restated Collateral Trust Agreement dated as of
June 27, 2007 (the “Collateral Trust Agreement”), among Wilmington Trust
Company, as corporate trustee, David A. Vanaskey, as individual trustee, CONSOL
Energy Inc. and certain of its subsidiaries party thereto, as secured party for
the equal and ratable benefit of the Secured Parties (as such term is defined in
the Collateral Trust Agreement) (the “Collateral Trustee”), and
(iii)                         , a                         , as securities
intermediary (the “Securities Intermediary”).

PRELIMINARY STATEMENTS:

(1) The Grantor has granted the Collateral Trustee a security interest (the
“Security Interest”) in account no.                      maintained by the
Securities Intermediary for the Grantor (the “Account”).

(2) Terms defined in Article 8 or 9 of the Uniform Commercial Code in effect in
the Commonwealth of Pennsylvania (“PA Uniform Commercial Code”) are used in this
Agreement as such terms are defined in such Article 8 or 9.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
contained herein, the parties hereto hereby agree as follows:

SECTION 1. The Account. The Grantor and Securities Intermediary represent and
warrant to, and agree with, the Grantor and the Collateral Trustee that:

(a) The Securities Intermediary maintains the Account for the Grantor, and all
property held by the Securities Intermediary for the account of the Grantor is,
and will continue to be, credited to the Account.

(b) The Account is a securities account. The Securities Intermediary is the
securities intermediary with respect to the property credited from time to time
to the Account. The Grantor is the entitlement holder with respect to the
property credited from time to time to the Account.

(c) The Commonwealth of Pennsylvania is, and will continue to be, the Securities
Intermediary’s jurisdiction of organization for purposes of Section 8-110(e) of
the UCC so long as the Security Interest shall remain in effect.



--------------------------------------------------------------------------------

(d) Exhibit A attached hereto is a statement of the property credited to the
Account on the most recent date practicable.

(e) The Grantor and Securities Intermediary do not know of any claim to or
interest in the Account or any property credited to the Account, except for
claims and interests of the parties referred to in this Agreement.

SECTION 2. Control by Collateral Trustee. Upon receipt of a Notice of Exclusive
Control (as defined below) and thereafter until receipt of a Notice of Release
(as defined below), the Securities Intermediary will comply with all
notifications it receives directing it to transfer or redeem any property in the
Account (each, and “Entitlement Order”) or other directions concerning the
Account (including, without limitation, directions to distribute to the
Collateral Trustee proceeds of any such transfer or redemption or interest or
dividends on property in the Account) originated by the Collateral Trustee
without further consent by the Grantor or any other person.

SECTION 3. Grantor’s Rights in Account.

(f) Until the Securities Intermediary receives a notice from the Collateral
Trustee certifying that an Event of Default (as defined in the security
documents between the Collateral Trustee and the Grantor) has occurred and is
continuing and stating that the Collateral Trustee will exercise exclusive
control over the Account (a “Notice of Exclusive Control” with respect to such
Account), the Securities Intermediary will comply with Entitlement Orders
originated by the Grantor without further consent by the Collateral Trustee.

(g) If the Securities Intermediary receives from the Collateral Trustee a Notice
of Exclusive Control, the Securities Intermediary, until it has received a
Notice of Release, will cease:

(i) complying with Entitlement Orders or other directions concerning the Account
originated by the Grantor and

(ii) distributing to the Grantor interest and dividends on property in the
Account.

(h) In the event a Notice of Exclusive Control is delivered by the Collateral
Trustee to the Securities Intermediary, and subsequently the Event of Default
triggering such notice is cured, the Collateral Trustee agrees promptly to send
a notice to the Securities Intermediary directing the Securities Intermediary to
comply with Entitlement Orders and other directions concerning each Account
originated by the Grantor (a “Notice of Release”) and, at such time, the Account
Holder will comply with Entitlement Orders as contemplated by clause (a).

SECTION 4. Priority of Collateral Trustee’s Security Interest.

(i) The Securities Intermediary subordinates in favor of the Collateral Trustee
any security interest, lien, or right of setoff it may have, now or in the
future, against the Account or property in the Account, except that the
Securities Intermediary will retain its prior lien on property in the Account to
secure payment for property purchased for the Account and normal commissions and
fees for the Account.



--------------------------------------------------------------------------------

(j) The Securities Intermediary will not agree with any Person not party to this
Agreement that the Securities Intermediary will comply with Entitlement Orders
originated by such Person.

SECTION 5. Statements, Confirmations, and Notices of Adverse Claims.

(k) The Securities Intermediary will send copies of all statements and
confirmations for the Account simultaneously to the Grantor and the Collateral
Trustee.

(l) When the Securities Intermediary knows of any claim or interest in the
Account or any property credited to the Account other than the claims and
interests of the parties referred to in this Agreement, the Securities
Intermediary will promptly notify the Collateral Trustee and the Grantor of such
claim or interest.

SECTION 6. The Securities Intermediary’s Responsibility.

(m) Except for permitting a withdrawal, delivery, or payment in violation of
Section 3, the Securities Intermediary will not be liable to the Collateral
Trustee for complying with Entitlement Orders or other directions concerning the
Account from the Grantor that are received by the Securities Intermediary before
the Securities Intermediary receives and has a reasonable opportunity to act on
a Notice of Exclusive Control.

(n) The Securities Intermediary will not be liable to the Grantor or the
Collateral Trustee for complying with a Notice of Exclusive Control or with an
Entitlement Order or other direction concerning the Account originated by the
Collateral Trustee, even if the Grantor notifies the Securities Intermediary
that the Collateral Trustee is not legally entitled to issue the Notice of
Exclusive Control or Entitlement Order or such other direction unless the
Securities Intermediary takes the action after it is served with an injunction,
restraining order, or other legal process enjoining it from doing so, issued by
a court of competent jurisdiction, and had a reasonable opportunity to act on
the injunction, restraining order or other legal process.

(o) This Agreement does not create any obligation of the Securities Intermediary
except for those expressly set forth in this Agreement and in Part 5 of Article
8 of the PA Uniform Commercial Code. In particular, the Securities Intermediary
need not investigate whether the Collateral Trustee is entitled under the
Collateral Trustee’s agreements with the Grantor to give an Entitlement Order or
other direction concerning the Account or a Notice of Exclusive Control. The
Securities Intermediary may rely on notices and communications it believes given
by the appropriate party.

SECTION 7. Indemnity. The Grantor will indemnify the Securities Intermediary,
its officers, directors, employees and agents against claims, liabilities and
expenses arising out of this Agreement (including, without limitation,
reasonable attorney’s fees and disbursements), except to the extent the claims,
liabilities or expenses are caused by the Securities Intermediary’s gross
negligence of willful misconduct as found by a court of competent jurisdiction
in a final, non-appealable judgment.



--------------------------------------------------------------------------------

SECTION 8. Termination; Survival.

(p) The Collateral Trustee may terminate this Agreement by notice to the
Securities Intermediary and the Grantor. If the Collateral Trustee notifies the
Securities Intermediary that the Security Interest has terminated, this
Agreement will immediately terminate.

(q) The Securities Intermediary may terminate this Agreement on 60 days’ prior
notice to the Collateral Trustee and the Grantor, provided that before such
termination the Securities Intermediary and the Grantor shall make arrangements
to transfer the property in the Account to another securities intermediary that
shall have executed, together with the Grantor, a control agreement in favor of
the Collateral Trustee in respect of such property in substantially the form of
this Agreement or otherwise in form and substance satisfactory to the Collateral
Trustee.

(r) This Agreement shall terminate upon the satisfaction of the conditions set
forth in, and in accordance with the provisions of, Section 6 of the Collateral
Trust Agreement. The Collateral Trustee agrees to promptly give notice to the
Securities Intermediary releasing all or any portion of the property (including,
without limitation, all or any portion of the funds and financial assets) held
by the Securities Intermediary for the account of Grantor upon the satisfaction
of the conditions set forth in, and in accordance with the provisions of,
Section 6 of the Collateral Trust Agreement.

(s) Sections 6 and 7 will survive termination of this Agreement.

SECTION 9. Governing Law. This Agreement shall be deemed to be a contract under
the laws of the Commonwealth of Pennsylvania and this Agreement and the Account
for all purposes shall be governed by and construed in accordance with the laws
of said Commonwealth without regard to its conflict of laws principles. The
Securities Intermediary and the Grantor may not change the law governing the
Account without the Collateral Trustee’s express prior written agreement.

SECTION 10. Entire Agreement. This Agreement supersedes all prior understandings
and agreements, whether written or oral, between the parties hereto relating to
the transactions provided for herein.

SECTION 11. Amendments. No amendment of, or waiver of a right under, this
Agreement will be binding unless it is in writing and signed by the party to be
charged.

SECTION 12. Financial Assets. The Securities Intermediary agrees with the
Collateral Trustee and the Grantor that, to the fullest extent permitted by
applicable law, all property credited from time to time to the Account will be
treated as financial assets under Article 8 of the PA Uniform Commercial Code.



--------------------------------------------------------------------------------

SECTION 13. Notices. A notice or other communication to a party under this
Agreement will be in writing (except that Entitlement Orders may be given
orally), will be sent to the party’s address set forth under its name below or
to such other address as the party may notify the other parties. Any notice or
other communication shall be effective:

(t) In the case of hand-delivery, when delivered;

(u) If given by mail, four days after such notice or other communication is
deposited with the United States Postal Service, with first-class postage
prepaid, return receipt requested;

(v) In the case of a facsimile transmission, when sent to the applicable party’s
facsimile machine’s telephone number if the party sending such notice or other
communication receives confirmation of the delivery thereof from its own
facsimile machine;

(w) In the case of electronic transmission, when actually received; and

(x) If given by any other means (including by overnight courier), when actually
received.

SECTION 14. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Grantor, the Collateral Trustee and the Securities
Intermediary and their respective successors and assigns except that the Grantor
may not assign or transfer the Grantor’s obligations hereunder or any interest
herein other than assignments and transfers permitted by the Amended and
Restated Credit Agreement dated as of June 27, 2007 among CONSOL Energy Inc.,
the Guarantors party thereto, the Lenders party thereto, LaSalle Bank National
Association, Société Générale, New York Branch and SunTrust Bank, each in its
capacity as a co-documentation agent, and Citicorp North America, Inc. and PNC
Bank, National Association as co-administrative agents.

SECTION 15. Execution in Counterparts. This Agreement may be executed by
different parties hereto on any number of separate counterparts, each of which,
when so executed and delivered, shall be an original, and all such counterparts
shall together constitute one and the same instrument. Delivery of an executed
signature page by telecopy or electronic signature delivery system (in either
case in a form acceptable to the Collateral Trustee) shall be effective as
delivery of a manually executed signature page to this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

CONSOL ENERGY INC. By    

Name:   John M. Reilly Title:   Treasurer Address: 1800 Washington Road
Pittsburgh, Pennsylvania 15241 CNX MARINE TERMINALS INC. CONSOL OF CANADA INC.
CONSOL OF CENTRAL PENNSYLVANIA LLC CONSOL OF KENTUCKY INC. CONSOL OF OHIO LLC
CONSOL OF WYOMING LLC CONSOL PENNSYLVANIA COAL COMPANY LLC J.A.R. BARGE LINES,
LLC LEATHERWOOD, INC. MON RIVER TOWING, INC. ROCHESTER & PITTSBURGH COAL COMPANY
WOLFPEN KNOB DEVELOPMENT COMPANY By:    

John M. Reilly, Treasurer of each Guarantor listed above on behalf of each such
Guarantor Address as to each Pledgor: 1800 Washington Road Pittsburgh,
Pennsylvania 15241



--------------------------------------------------------------------------------

CENTRAL OHIO COAL COMPANY

CONSOLIDATION COAL COMPANY

EIGHTY-FOUR MINING COMPANY HELVETIA COAL COMPANY ISLAND CREEK COAL COMPANY
KEYSTONE COAL MINING CORPORATION LAUREL RUN MINING COMPANY McELROY COAL COMPANY
SOUTHERN OHIO COAL COMPANY TWIN RIVERS TOWING COMPANY WINDSOR COAL COMPANY By:  
  Daniel S. Cangilla, Treasurer of each Pledgor listed above on behalf of each
such Pledgor Address as to each Pledgor: 1800 Washington Road Pittsburgh,
Pennsylvania 15241



--------------------------------------------------------------------------------

CONSOL FINANCIAL INC. By:    

Name:   Christopher C. Jones Title:   Treasurer

CNX LAND RESOURCES INC. By:    

Name:   Robert P. King Title:   President

CONSOL ENERGY SALES COMPANY By:    

Name:   Robert F. Pusateri Title:   President and CEO

RESERVE COAL PROPERTIES COMPANY By:    

Name:   Dennis R. McCracken Title:   Vice President Address as to each Pledgor:
1800 Washington Road Pittsburgh, Pennsylvania 15241



--------------------------------------------------------------------------------

CONSOL DOCKS INC. By:    

Name:   James C. Grech Title:   President

MTB INC. By:     Name:   Robert P. King Title:   President

TERRA FIRMA COMPANY By:    

Name:   Robert P. King Title:   President

CONRHEIN COAL COMPANY By:   Consolidation Coal Company, a general partner By:  
 

Name:   Daniel S. Cangilla Title:   Treasurer Address as to each Pledgor: 1800
Washington Road Pittsburgh, Pennsylvania 15241



--------------------------------------------------------------------------------

CONSOL OF WV LLC By:    

Name:   Guy J. Dreskler Title:   Manager Address: 1800 Washington Road
Pittsburgh, Pennsylvania 15241



--------------------------------------------------------------------------------

WILMINGTON TRUST COMPANY, not in its individual capacity but solely as
Collateral Trustee By    

Name:   Title:   Address:   Wilmington Trust Company, as Collateral   Trustee
Rodney Square North 1100 North Market Street Wilmington, DE 19890 Attn:
Corporate Trust Administration Telephone: (302) 636-6043 Facsimile:
(302) 636-4143 Email:    



--------------------------------------------------------------------------------

EXHIBIT A

[Statements of the various Accounts showing the property credited to each
Account]